 

Exhibit 10.27

 

Please note parts of this Agreement and attachments are designated with an “*”
which indicates that material has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 

VENDOR AND EXCLUSIVITY AGREEMENT FOR PROVISION OF MEDICAL FOODS

 

THIS VENDOR AND EXCLUSIVITY AGREEMENT FOR PROVISION OF MEDICAL FOODS
(“Agreement”) is entered into and executed effective as of August 15, 2011, by
and between Kalisthenics, Inc. (“Kalisthenics”), and Targeted Medical Pharma
Inc. (“TMP”), with respect to the following recitals:

 

A.                 Kalisthenics is a supplier of various medical products to
skilled nursing facilities and other long-term care facilities in California.

 

B.                 TMP a specialty pharmaceutical company that develops,
manufactures and sell and proprietary nutrient pharmaceutical systems including
medical foods as such term is defined in Section 5(b) of the Orphan Drug Act (21
U.S.C. 360ee (b) (3); the “Act”)) (“Medical Foods”) and which are regulated by
the United States Food and Drug Administration (“FDA”).

 

C.                 Kalisthenics desires to purchase exclusively from TMP and TMP
desires to provide and sell exclusively to Kalisthenics for distribution into
skilled nursing facilities in California all of the Medical Foods set forth in
Exhibit A attached hereto (“Medical Foods Products”), for exclusive distribution
as the sole distributor to skilled nursing facilities and other long-term care
facilities in California. Kalisthenics will have the non-exclusive rights for
distribution outside of California.

 

D.                 TMP acknowledges that Kalisthenics will be expending
significant efforts including time, work and money to establish this
distributorship business thus necessitating a vendor and exclusivity agreement
as the sole distributor to skilled nursing facilities and other long-term care
facilities in California.

 

NOW, THEREFORE, the parties agree as follows:

 

1.                  Kalisthenics Requirements of Medical Foods Products.

 

1.1.            During the term of this Agreement, TMP shall provide and sell
exclusively to Kalisthenics for distribution in California, its full line of
Medical Foods Products. TMP shall not distribute, provide or sell any of its
Medical Foods Products to any skilled nursing or long-term care facility or
other provider, distributor or pharmacy other than Kalisthenics, as the sole
distributor for TMP, without the prior written consent of Kalisthenics in
California..

 

1.2.            In the event TMP provides Medical Foods Products to any skilled
nursing or long-term care facility or other provider, distributor or pharmacy,
Kalisthenics has the right to request that TMP discontinue providing product to
them.

 

1.3.            The price list for each of the Medical Foods Products is set
forth in Exhibit A attached hereto.

 

1.4.            Kalisthenics acknowledges that its usual total monthly
requirements of the Medical Foods Products are set forth in Exhibit A; provided,
however, TMP acknowledges and agrees that (a) Kalisthenics guarantees that it
will make an upfront of Medical Foods Products equal to one year’s supply (the
quantity to be determined by the parties), (b) Kalisthenics will purchase
minimum amounts of the Medical Foods Products each month during the term of this
Agreement as specified in Exhibit A, and (c) Kalisthenics’ monthly requirements
may change from time to time. Notwithstanding the foregoing, in the event that
there will be a significant change in Kalisthenics’ requirements for the Medical
Foods Products, Kalisthenics will use commercially reasonable efforts to provide
TMP with notice of such change.

 

-1-

 

 

1.5.            Kalisthenics will provide TMP with its order(s) for its Medical
Foods Products Requirements on or before the 15th day of each calendar month
during the term hereof and TMP shall deliver the Medical Foods Products ordered
by Kalisthenics to the Kalisthenics facility on the days of each month and
during the times set forth in Exhibit B.

 

2.                  Invoice; Payment. On or before the 15th day of each calendar
month during the term hereof, TMP shall deliver to Kalisthenics a detailed
invoice for all Medical Foods Products purchased by Kalisthenics and delivered
by TMP as set forth herein during the immediately preceding calendar month.
Kalisthenics shall pay the amount of each such invoice to TMP within forty-five
(45) days following Kalisthenics’ receipt thereof on a “45-day net” basis.

 

3.                  Representations and Warrantees of TMP.

 

3.1.            TMP hereby represents and warrants that at all times during the
term of this Agreement (a) all Medical Foods Products have been manufactured in
strict accordance with all applicable federal and state laws, regulations and
rules including, without limitation, the Act and all other requirements of the
FDA, and (ii) it is in compliance with the requirements of the FDA Compliance
Program for Medical Foods – Import and Domestic.

 

3.2.            TMP will disclose to and notify Kalisthenics of any
communications made to TMP with respect to product purchase by any skilled
nursing or long-term care facility or other provider, distributor or pharmacy
within three (3) days of such communication.

 

4.                  Term and Termination.

 

4.1.            The initial term of this Agreement shall be five (5) years
commencing on July 1, 2011, and ending on June 30, 2016 (“Initial Term”),
provided that following the Initial Term both parties will negotiate, in good
faith, a new 5-year agreement, provided that Kalisthenics has been and is
fulfilling its purchasing obligations hereunder Addendum A. New minimum order
requirements to maintain the Kalisthenics exclusivity will be negotiated by the
parties on or before August 1st of each year,

 

4.2.            Either party may terminate this Agreement for “cause” which, for
purposes of this Agreement, shall include, but not be limited to, the occurrence
of one or more of following events:

 

a.                   The other party is in breach of any material term or
condition of this Agreement, and such breach has not been cured within ten (10)
days following notice of such breach.

 

-2-

 

 

b.                  Any representation or warranty by TMP is false or was false
at the time it was originally made.

 

5.                  Jeopardy. Notwithstanding anything to the contrary contained
in this Agreement, in the event the performance by either party hereto of any
term, covenant, condition or provision of this Agreement should jeopardize
Kalisthenics’ participation in Medicare, Medi-Cal, or other reimbursement or
payment programs, or if for any other reason such performance should be in
violation of any statute, ordinance, or be otherwise deemed illegal, or be
deemed unethical by any recognized body, agency, or association in the medical
long-term healthcare fields, the affected party may at its option terminate this
Agreement immediately.

 

6.                  Liquidated Damages. In the event TMP sells or provides
Medical Foods Products to any skilled nursing or long-term care facility or
other provider, distributor or pharmacy other than Kalisthenics, TMP will pay
Kalisthenics, because damages in connection with such a breach by TMP are nearly
impossible to calculate, liquidated damages equal to (i) lost revenue or
potential profit had Kalisthenics been able to sell such Medical Foods Products,
and (ii) TMP’s gross profits made on the sales of such Medical Foods Products.

 

7.                  Verification of Costs. If and to the extent required by
Section 1395x(v)(1)(A)(I) of Title 42 of the United States Code, until the
expiration of four (4) years after the termination of this Agreement, TMP shall
make available, upon written request to the Secretary of the United States
Department of Health and Human Services, or upon request to the Comptroller
General of the United States General Accounting Office, or any of their duly
authorized representatives, a copy of this Agreement and such books, documents
and records as are necessary to certify the nature and extent of the costs of
the services provided by TMP under this Agreement.

 

8.                  Notices. Whenever under the terms of this Agreement written
notice is required or permitted to be given by any party to any other party,
such notice shall be deemed to have been sufficiently given (i) on the date of
delivery if personally delivered, or (ii) one (1) day following deposit with a
national overnight courier service, or (iii) two (2) days following deposit in
the United States Mail, certified or registered mail, return-receipt-requested,
addressed to the party to whom it is to be given at the address specified on the
signature page hereof and to Kalisthenics’ attorney at the following address:
Hooper, Lundy & Bookman, P.C., 1875 Century Park East, Suite 1600, Los Angeles,
California 90067, Attn: Mark Johnson. Either party hereto may change its
respective address by written notice in accordance with this Section.

 

9.                  Relationship of Parties. Neither party is for any purpose an
agent, partner or employee of the other; and this Agreement does not constitute
a joint venture between the parties. For all purposes under this Agreement the
parties are independent contractors.

 

10.              Force Majeure. If either party fails to perform its obligations
hereunder (except for the obligation to pay money) because of strikes,
accidents, acts of God, weather conditions, or action or inaction of any
governmental body or other proper authority or other causes beyond such party’s
control, then such failure to perform will not be deemed a default hereunder and
will be excused without penalty until such time as such party is capable of
performing.

 

-3-

 

 

11.              Entirety; Amendment. This Agreement contains the sole and
entire agreement between the parties with respect to the subject matter hereof
and shall supersede any and all prior agreements between the parties with
respect to such subject matter. This Agreement may not be amended except by a
writing signed by both parties.

 

12.              Waiver. No waiver of any covenant, condition or limitation
contained herein shall be valid unless in writing and duly executed by the party
to be charged therewith. The waiver of any covenant, condition, or limitation
contained herein, or of the breach thereof, shall not be construed as a waiver
of any other covenant, condition, limitation or breach, or a waiver of the same
covenant, condition, limitation or breach in any other instance.

 

13.              Assignment. TMP shall not have the right to assign this
Agreement nor any of its rights or obligations hereunder, and any attempted or
purported assignment shall be null and void and of no effect.

 

14.              Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed to be an original.

 

15.              Governing Law. This Agreement shall be governed by the laws of
the State of California.

 

16.              First order of * Units at $* per unit. Kalisthenics shall pay
the amount of each such invoice to TMP within one hundred eighty (180) days
following Kalisthenics receipt thereof.

 

17.              If Kalisthenics does not meet the minimum purchase order as
outlined in Addendum A attached to this contract, TMP must give Kalisthenics
advance notice in writing to cancel the exclusivity agreement. Kalisthenics will
then have 60 days to cure by buying the required amount of product.

 

-4-

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

 

Kalisthenics: KALISTHENICS, INC.             By: /s/ David
Zeffren                                                         David Zeffren,
Senior Vice President       Address: 7846 Commonwealth Avenue     Buena Park, CA
90621-2423             TMP: TARGETED MEDICAL PHARMA INC.             By: /s/
William Shell                                                       William
Shell, CEO       Address: 2980 Beverly Glen Circle, Suite 301     Los Angeles,
CA 90077

 

-5-

 

 

EXHIBIT A

Medical Foods Products

 

Medical Foods Products – Item Nos. Price per unit Kalisthenics’ Usual Total
Monthly Requirements       Theramine * *       Sentra AM * *       Sentra PM * *
      GABAdone * *       Hypertensa * *       Lister V * *       AppTrim /
AppTrim-D * *

 

-6-

 

 

EXHIBIT B

Delivery Schedule

 

LOCATION:

 

Kalisthenics Facility

 

7846 Commonwealth Ave

Buena Park, CA 90621-2423

Phone: 888-314-0555

 

Delivery Schedule:

 

-7-

 

 

Addendum A: Minimum Purchase Orders

 

Month Number of Units     September, 2011 *     October, 2011 *     November,
2011 *     December, 2011 *     January, 2012 *     February, 2012 *     March,
2012 *     April, 2012 *     May, 2012 *     June, 2012 *     July, 2012 *    
August, 2012 *

 

Initials_______
           _______


 

-8-

 